This opinion is subject to administrative correction before final disposition.




                                 Before
                     GASTON, STEWART, and HOUTZ
                        Appellate Military Judges

                         _________________________

                   In Re Joshua G. ANDERSON
                             Petitioner

                              No. 201200499

                            Decided: 11 May 2021

    Review of Petition for Extraordinary Relief in the Nature of a Writ of
                               Habeas Corpus

                               Military Judge:
                               George W. Riggs

   Sentence adjudged 27 July 2012 by a general court-martial convened
   at Marine Corps Base Camp Lejeune, North Carolina, consisting of a
   military judge sitting alone. Sentence approved by the convening
   authority: reduction to E-1, confinement for 30 years, and a dishonor-
   able discharge.

                                For Petitioner:
                                    Pro Se

                         _________________________

        This opinion does not serve as binding precedent, but
         may be cited as persuasive authority under NMCCA
                  Rule of Appellate Procedure 30.2.

                         _________________________

PER CURIAM:
   Petitioner seeks extraordinary relief in the nature of a writ of habeas
corpus, asserting that while in pretrial confinement he was subjected to
                   In Re Anderson, NMCCA No. 201200499
                            Opinion of the Court

unlawful pretrial punishment under Article 13, Uniform Code of Military
Justice [UCMJ], 10 U.S.C. § 813; that the military judge failed to properly
inquire into the Article 13 waiver contained in his pretrial agreement,
rendering his pleas improvident; and that his trial and appellate counsel
were ineffective in failing to identify, advise him about, and litigate the issue.
We find he has not met the threshold requirements needed for us to consider
the merits of his Petition.

                               I. BACKGROUND

    In July 2012, Petitioner was convicted, in accordance with his pleas, of
conspiracy to rape a child, fraudulent enlistment, rape of a child, indecent
liberties with a child, possession of child pornography, distribution of child
pornography, using indecent language, communicating a threat, and wearing
unauthorized medals or badges, in violation of Articles 81, 83, 120, and 134,
UCMJ.
    During our direct appellate review of his case, he asserted as assignments
of error that three of his guilty pleas lacked sufficient factual basis and two of
his convictions were unreasonably multiplied. In June 2013, we set aside his
conviction of indecent liberties with a child, affirming its lesser-included
offense of indecent act under Article 120(k), UCMJ; affirmed the remaining
findings; and, upon reassessment, affirmed the sentence. 1 In November 2013,
the Naval Clemency and Parole Board conducted an initial clemency review
and denied relief. In December 2013, Petitioner’s dishonorable discharge was
ordered executed, and his case became final under Article 76, UCMJ.
    Four years later, in January 2018, Petitioner filed a Petition for Extraor-
dinary Relief in the Nature of a Writ of Habeas Corpus with this Court,
which we denied. He then filed a writ-appeal petition with the Court of
Appeals for the Armed Forces [CAAF], which was dismissed for lack of
jurisdiction. He filed another Petition for Extraordinary Relief in the Nature
of a Writ of Habeas Corpus with this Court in July 2018, which we denied for
lack of jurisdiction. He again filed a writ-appeal petition with CAAF, which
was dismissed for lack of jurisdiction in November 2018.
   Petitioner then filed a Petition for a Writ of Habeas Corpus pursuant to
28 U.S.C. § 2241 in the U.S. District Court for the Eastern District of




   1 United States v. Anderson, No. 201200499, 2013 CCA LEXIS 517 (N-M. Ct.
Crim. App. Jun. 27, 2013) (unpublished).




                                        2
                     In Re Anderson, NMCCA No. 201200499
                              Opinion of the Court

Virginia. 2 In it, he raised substantially the same issues as he raised in his
2018 petitions and again raises in the instant petition. The district court
summarily dismissed four of his five claims and requested additional briefing
regarding whether Petitioner suffered any prejudice as a result of the
military judge’s failure to inquire into the specific conditions of Petitioner’s
pretrial confinement. 3 The district court then considered and dismissed the
final claim, finding that the issue had been given full and fair consideration
by the military courts and, alternatively, that the claim was without merit
because Petitioner’s substantial rights were not materially prejudiced by the
military judge’s failure to conduct a full inquiry under United States v.
McFadyen4 into the Article 13 waiver provision of his pretrial agreement. 5
Petitioner then appealed the district court’s decision to the U.S. Court of
Appeals for the Fourth Circuit, where the case is pending review.
     In January 2020, we received a letter from Petitioner with the subject
line, “Erroneous Article 66 Review Findings,” in which he asserted that
“insufficient Article 66 review . . . [had taken] place in [his] case and . . .
request[ed] a new Article 66 review and appropriate relief.” He also
purported to submit a claim under Article 138, UCMJ. We denied his claims
for lack of jurisdiction, noting his series of filings and stating that any future
filings which failed to provide a prima facie basis for this Court’s jurisdiction
would be summarily denied.
     Petitioner thereafter submitted the instant Petition for Extraordinary
Relief in the Nature of a Writ of Habeas Corpus in March 2021. He asserts
that this Court had jurisdiction over his earlier habeas petitions that were
dismissed for lack of jurisdiction in 2018, and asserts seven assignments of
error encompassing the following issues, which were contained in his earlier
filings before this Court and in his federal habeas petition: ineffective
assistance of counsel by both his trial and appellate counsel, unlawful
pretrial punishment under Article 13, UCMJ, an improvident plea, and that
his plea was legally deficient because of the military judge’s failure to conduct




   2 Anderson v. Bolster, No. 1:19cv75 (LO/TCB), 2020 U.S. Dist. LEXIS 156859, *1
(E.D. Va. Aug. 27, 2020).
   3 Anderson v. Bolster, No. 1:19cv75 (LO/TCB), 2020 U.S. Dist. LEXIS 38322, *28
(E.D. Va. Mar. 4, 2020).
   4   United States v. McFadyen, 51 M.J. 289 (C.A.A.F. 1999).
   5   Anderson v. Bolster, 2020 U.S. Dist. LEXIS 156859, at *27-28.




                                           3
                       In Re Anderson, NMCCA No. 201200499
                                Opinion of the Court

a proper inquiry into the Article 13 waiver provision of his pretrial agree-
ment.

                                    II. DISCUSSION

    Pursuant to the All Writs Act, we must find that the requested writ aids
our existing jurisdiction and is “necessary or appropriate.” 6 For the writ to
aid our existing jurisdiction, the case must fall within our limited statutory
jurisdiction and must implicate our defined subject matter jurisdiction. 7 “To
establish subject-matter jurisdiction, the harm alleged must have had the
potential to directly affect the findings and sentence.” 8
    Petitioner’s case originally fell within our statutory jurisdiction under
Article 66, UCMJ, since the approved sentence includes a dishonorable
discharge and confinement for more than one year. Subject matter jurisdic-
tion exists because Petitioner’s allegations of unlawful pretrial punishment, a
legally deficient plea, and ineffective assistance of counsel have the potential
to directly affect the findings and sentence. Following our superior court’s
decision in Loving v. United States, we address both the writ of coram nobis
and the writ of habeas corpus, as the former is available only when the latter
is unavailable. 9

A. Writ of Habeas Corpus
   In a decision reached in August 2020, United States v. Jordan, we over-
turned Fisher v. Commander 10 and held that case finality under Article 76,
UCMJ, extinguishes our jurisdiction to entertain petitions for writs of habeas
corpus. 11 After Jordan, we now follow our sister courts in recognizing that
when a case is final under Article 76, UCMJ, a petition for writ of habeas


    6United States v. Brown, No. 20-0288, 2021 CAAF LEXIS 164, *5 (C.A.A.F. Feb.
12, 2021).
    7   Id.
    8 Id. at *6 (quoting Howell v. United States, 75 M.J. 386, 389 (C.A.A.F. 2016))
(internal quotation marks omitted).
    9   See Loving v. United States, 62 M.J. 235, 251 (C.A.A.F. 2005).
    10   Fisher v. Commander, 56 M.J. 691 (N-M. Ct. Crim. App. 2001).
    11United States v Jordan, 80 M.J. 605, 612 (N-M. Ct. Crim. App. 2020). Prior to
this decision, we were the only service appellate court whose precedent maintained a
claim of jurisdiction to entertain a petition for writ of habeas corpus post-Article 76,
UCMJ, finality. Id. at 609.




                                             4
                       In Re Anderson, NMCCA No. 201200499
                                Opinion of the Court

corpus is only appropriate for consideration by Article III courts, not military
courts of criminal appeals. 12 Contrary to his assertions, Petitioner’s initial
clemency review was conducted in November 2013, his dishonorable
discharge was subsequently executed, and his case became final under
Article 76, UCMJ, in December 2013. Therefore, we do not have jurisdiction
to entertain Petitioner’s habeas petition, or any future habeas petitions in
this matter.
    However, we will not summarily deny Petitioner’s habeas claims for lack
of jurisdiction. Instead, in keeping with our reasoning in Jordan, we will
evaluate Petitioner’s current pro se writ petition as “a coram nobis [‘before
us’] claim.”13

B. Writ of Coram Nobis
    While there is reason to question whether jurisdiction for coram nobis
review survives case finality under Article 76, UCMJ, 14 assuming we have
jurisdiction, Petitioner fails to show that he is entitled to such extraordinary
relief. Coram nobis review generally “permits continuation of litigation after
final judgment and exhaustion or waiver of any statutory right of review, but
only under very limited circumstances.” 15 It is available only where “an error
is based upon facts that were not apparent to the court during the original
consideration of the case and that may change the result.” 16 Before we will




    12   See, e.g., Chapman v. United States, 75 M.J. 598, 601–02 (A.F. Ct. Crim. App.
2016).
    13   Jordan, 80 M.J. at 612.
    14 See United States v. Gray, 77 M.J. 5, 6 (C.A.A.F. 2017) (“In the absence of any
statutory authority to provide extraordinary relief for a capital case that is final for
all purposes under the UCMJ, we lack jurisdiction to hear Appellant’s writ-appeal
petition for coram nobis.”); but see United States v. Denedo, 556 U.S. 904, 917 (2009)
(holding that notwithstanding case finality under Article 76, UCMJ, like Article III
courts, “Article I military courts have jurisdiction to entertain coram nobis petitions
to consider allegations that an earlier judgment of conviction was flawed in a
fundamental respect.”). Adhering to the Supreme Court’s holding in Denedo, we view
our superior court’s discussion of coram nobis jurisdiction in Gray as limited to the
facts of the capital case it addressed.
    15 Denedo v. United States, 66 M.J. 114, 126 (C.A.A.F. 2008) (quoting United
States v. Morgan, 346 U.S. 502, 511 (1954)) (internal quotation marks omitted).
    16Burleson v. United States, No. 200700143, 2018 CCA LEXIS 87, *6 (N-M. Ct.
Crim. App. Feb. 26, 2018).




                                           5
                      In Re Anderson, NMCCA No. 201200499
                               Opinion of the Court

consider the merits of such a claim, a petitioner must meet six “stringent
threshold requirements” set forth by Denedo v. United States:
         (1) the alleged error is of the most fundamental character;
         (2) no remedy other than coram nobis is available to rectify the
         consequences of the error;
         (3) valid reasons exist for not seeking relief earlier;
         (4) the new information presented in the petition could not
         have been discovered through the exercise of reasonable dili-
         gence prior to the original judgment;
         (5) the writ does not seek to reevaluate previously considered
         evidence or legal issues; and
         (6) the sentence has been served, but the consequences of the
         erroneous conviction persist. 17
    Here, Petitioner fails to meet at least three of these threshold require-
ments. First, Petitioner’s sentence of 30 years’ confinement has not yet been
fully served. Because Petitioner “is still in confinement, coram nobis relief is
unavailable.” 18 Second, there is an available remedy other than coram nobis
to address and potentially rectify any alleged error. As noted above, once a
case is final under Article 76, UCMJ, the military courts of criminal appeals
no longer have jurisdiction to entertain a petition for writ of habeas corpus,
but Article III courts do. 19 Petitioner has availed himself of this avenue for
relief, filed a habeas petition in the U.S. District Court for the Eastern
District of Virginia, and is currently pursuing an appeal of that court’s ruling
with the U.S. Court of Appeals for the Fourth Circuit. 20 Third, the claims
Petitioner now raises are requests for us to reevaluate legal issues and
evidence previously considered by the district court pursuant to Petitioner’s
habeas petition, which are also, as that court recognized, “the same five




   17   Denedo, 66 M.J. at 126 (reformatted).
   18   Gray, 77 M.J. at 6.
   19Id. (stating that “an extraordinary remedy [such as coram nobis] may not issue
when alternative remedies, such as habeas corpus, are available”).
   20 Pet. at 6–7 (stating that Petitioner “filed with the United States Fourth Circuit
Court of Appeals on 4 December 2020 . . . and that case remains pending before the
court.”).



                                           6
                     In Re Anderson, NMCCA No. 201200499
                              Opinion of the Court

grounds he raised in his petition for writ [of habeas corpus] before the
military courts” in 2018. 21
    Petitioner’s failure to meet all of the threshold requirements under
Denedo precludes any additional consideration of his substantive claims for
relief via a writ of coram nobis. We therefore do not reach the merits of his
claims.

                                 III. CONCLUSION

   After careful consideration of Petitioner’s filing, his petition for extraordi-
nary relief is DENIED. Any further petitions will be summarily denied.


                                   FOR THE COURT:




                                   RODGER A. DREW, JR.
                                   Clerk of Court




   21   Anderson, 2020 U.S. Dist. LEXIS 156859, at *5–6.




                                          7